1
2
3
4
5
6                        IN THE UNITED STATES DISTRICT COURT
7                                FOR THE DISTRICT OF ARIZONA
8
9    David W. Swan,                                 No. CV-17-00940-PHX-JJT (DMF)
10                 Petitioner,                      ORDER
11   v.
12   Charles L. Ryan, et al.,
13                 Respondents.
14
15          At issue is the Report and Recommendation (“R&R“) submitted by United States

16   Magistrate Judge Deborah M. Fine, recommending that petitioner David W. Swan’s

17   Petition under 28 U.S.C. Section 2254 for a Writ of Habeas Corpus (Doc. 1) be denied

18   and dismissed with prejudice. (Doc 31.) Judge Fine submitted the R&R on August 21,

19   2018. Thereafter, it came to the attention of this Court that Petitioner may not have

20   received a copy of the R&R and may not have been aware of its existence. (Doc. 32.)

21          On September 18, 2018, this Court ordered Petitioner to file any objection to the

22   R&R no later than October 2, 2018. (Id.) More than a month has passed since the

23   October 2 deadline for filing any objections to the R&R elapsed, and Petitioner has filed

24   no objections. The Court may therefore accept the R&R without further review, per

25   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Nonetheless, the

26   Court has reviewed the Petition, the Response, all accompanying materials, and the R&R

27   on the merits. Upon so doing, the Court concludes that the R&R as drafted by Judge Fine

28   is well grounded in fact and correctly analyzes the law. Judge Fine’s conclusion that
1    Ground One of the Petition was procedurally defaulted without cause, and that Grounds
2    Two and Three were without merit are all correct. The Court therefore will deny the
3    Petition and dismiss it with prejudice.
4           IT IS ORDERED adopting in whole the R&R submitted in this matter by Judge
5    Fine. (Doc. 31.)
6           IT IS FURTHER ORDERED denying, and dismissing with prejudice, the Petition
7    for Writ of Habeas Corpus (Doc. 1).
8           IT IS FURTHER ORDERED denying a Certificate of Appealability, as the
9    dismissal of this Petition is justified by a plain procedural bar and reasonable jurists
10   would not find the procedural ruling debatable. Additionally, Petitioner has not made a
11   substantial showing of the denial of a federal Constitutional right, and jurists of reason
12   would not find the Court‘s assessment of Petitioner’s Constitutional claims debatable or
13   wrong.
14          IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
15   accordingly and close this matter.
16          Dated this 13th day of November, 2018.
17
18
                                           Honorable John J. Tuchi
19                                         United States District Judge
20
21
22
23
24
25
26
27
28


                                                -2-
